DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 03/06/2020 were reviewed and are acceptable.
Specification
The specification filed on 03/06/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Liao et al. (US 2018/0185825 A1).
Regarding claim 18, Liao et al. discloses a fuel cell (Abstract) comprising:

an anode catalyst (see [0010] which describes that the inventive catalysts may be used as an anode catalyst), wherein the anode catalyst comprises a low-loading (see [0023-0025] which describes that the inventive catalysts comprise 4-10% active metal, i.e. PGMs, and is 4-5 times less than that of commercial Pt/C catalyst; it is submitted that such an amount reads on “low-loading” of PGMs) of PGMs (see Embodiment 1, Pt, [0043]) supported on a Group 4-6 transition metal nitride (see Embodiment 1, TiN, [0043]); and
a cathode catalyst (see [0010] which describes that the inventive catalysts may be used as a cathode catalyst).
Regarding claim 19, Liao et al. discloses all of the claim limitations as set forth above.
Liao et al. further discloses that the anode catalyst comprises a metal loading of less than about 5 mg/cm2 (0.1-0.5 mg/cm2, [0015]).
Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a method of generating energy comprising providing a fuel cell and an anode catalyst comprising (i) PGMs supported on a transition metal carbide or nitride, (ii) an alloy or mixture of Pt, Pd, or Ni and Pt, Pd, Ni, Ir, Rh, Ru, Fe, Re, Sn, W, Mo, Ta, or Nb, or (iii) mixtures thereof, and adding a liquid anode fuel comprising one or more hydrazide compounds.
Patolsky et al. (US 2011/0053022 A1) is considered to be the closest relevant prior art to independent claim 1.  Patolsky et al. discloses a direct liquid fuel cell having hydrazine or derivatives thereof as fuel (Title).  Patolsky et al. discloses that the anode fuel comprises hydrazine or derivatives thereof, specifically hydrazide ([0032-0033]).
However, Patolsky et al. does not disclose, teach, fairly suggest, nor render obvious the recited anode catalyst.  To the contrary, Patolsky et al. explicitly discloses the use of a Cu-based catalyst ([0081]), and explicitly discloses that such a catalyst exhibits improved performance in hydrazine-based fuel cells as compared to Pt or PGM catalysts ([0149]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards PGM-based catalysts because doing so would lower the performance of the fuel cell.
Liao et al. (US 2018/0185825 A1) is also considered to be relevant prior art to independent claim 1.  Liao et al. discloses most of the claim limitations as set forth above.
However, Liao et al. does not disclose, teach, fairly suggest, nor render obvious the recited anode fuel being a hydrazide compound, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Serov et al. (Direct hydrazine fuel cells: A review) is cited for the disclosure of various hydrazine fuel cells;
Serov et al. (US 9,601,784 B1) is cited for the disclosure of supported Ni-M materials for electrooxidation of hydrazine.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/04/2021